PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,747,531
Issue Date:    29 Aug 2017
Application No. 15/238,115
Filing or 371(c) Date: 16 Aug 2016
Attorney Docket No.   16-144-IH-U 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing, filed January 22, 2022.  This is also a decision in response to the petition to accept unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed January 3, 2022. 

The petitions are GRANTED.

This patent expired on August 30, 2021, for failure to pay the 3.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office).  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.  A correspondence address must be included on the correspondence instructing the Office where all future communications are to be mailed.  See 37 CFR 1.33(a).  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  Petitioner may also consider either filing a change of address in a patent, Form AIA  123 or a Revocation Power of Attorney and Change of Address, Form AIA  81A.  Both forms are available on the Office’s website at www.uspto.gov. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


Cc:	PAUL ONISH
10 AQUADUCT ROAD
MONROE TOWNSHIP, NJ 08831